Order
PER CURIAM.
Appellant Craig S. Adams (“Adams”) appeals from a judgment in the Circuit Court of Jackson County denying his motion to reopen his Rule 29.15 proceedings. Adams argues two points on appeal. In Point I, Adams argues that the motion court clearly erred in overruling his motion to reopen his Rule 29.15 proceedings based solely on the fact that it had already ruled on Adams’ Rule 29.15 motion, because the court had the authority to grant the motion to address Adams’ claims of abandonment. In Point II, Adams argues that the motion court clearly erred in overruling his motion to reopen his Rule 29.15 proceedings, because appointed counsel failed to: (1) take the necessary steps to ascertain whether all grounds for relief were included in Adams’ pro se motion, and (2) file a proper amended motion as required by Rule 29.15(e), such that Adams was abandoned by his counsel in his Rule 29.15 proceedings.
We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We have, however, prepared a memorandum for the use of the parties only, setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).